DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of Application No. 16/399,086, filed 04/30/2019, now U.S. Patent No. US 11,188,094.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman-Shenhar (Pat. No.: 9,881,503 B1).
1) In regard to claim 8, Goldman-Shenhar discloses the claimed autonomous vehicle (fig. 1: 10), comprising: 
a processor (fig. 1: 20); and 
a memory (fig. 2: 104) that stores executable instructions that, when executed by the processor, facilitate performance of operations (col. 7, lines 20-26), comprising: 
determining, based on sensor measurements, that a state of the autonomous vehicle meets a criterion (col. 25, lines 14-21); and 
generating, by the autonomous vehicle, an indication of the state to be directed to an environment outside of the autonomous vehicle (col. 25, lines 14-21 and col. 27, lines 10-18).

2) In regard to claim 9 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication is a visual indication (col. 25, lines 5-10).

3) In regard to claim 10 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication is an audio indication (col. 25, lines 5-10).

4) In regard to claim 11 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication is communication to a device associated with individual in the environment (col. 26, lines 15-37).

5) In regard to claim 12 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the state relates to a relationship between the autonomous vehicle and an object in the environment (col. 26, lines 15-37).

6) In regard to claim 13 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the criterion relates to a safety threshold for an individual in the environment (col. 26, lines 15-42).

7) In regard to claim 14 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication further indicates an autonomous action being performed by the autonomous vehicle (col. 26, lines 15-37).

8) In regard to claim 1, claim 1 is rejected and analyzed with respect to claim 8 and the refences applied. 

9) In regard to claim 2 (dependent on claim 1), claim 2 is rejected and analyzed with respect to claim 9 and the refences applied. 

10) In regard to claim 3 (dependent on claim 1), claim 3 is rejected and analyzed with respect to claim 10 and the refences applied.

11) In regard to claim 4 (dependent on claim 1), claim 4 is rejected and analyzed with respect to claim 11 and the refences applied.

12) In regard to claim 5 (dependent on claim 1), claim 5 is rejected and analyzed with respect to claim 12 and the refences applied.

13) In regard to claim 6 (dependent on claim 1), claim 6 is rejected and analyzed with respect to claim 13 and the refences applied.

14) In regard to claim 7 (dependent on claim 1), claim 7 is rejected and analyzed with respect to claim 14 and the refences applied.

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 8 and the refences applied. 

16) In regard to claim 16 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 9 and the refences applied.

17) In regard to claim 17 (dependent on claim 15), claim 17 is rejected and analyzed with respect to claim 10 and the refences applied.

18) In regard to claim 18 (dependent on claim 15), claim 18 is rejected and analyzed with respect to claim 11 and the refences applied.

19) In regard to claim 19 (dependent on claim 15), claim 19 is rejected and analyzed with respect to claim 12 and the refences applied.

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 13 and the refences applied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 18 of U.S. Patent No. 11,188,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims 1, 15, and 18together met all of the claim subject matter of current claims 1, 8, and 15.  Furthermore, the patent is a sub-genus of the examined application and, therefore, a patent of the genus would, necessarily, extend the rights of the sub-genus should the genus be issued as a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684